Citation Nr: 1531054	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The Board remanded the appeal in September 2012.  In January 2015, the Veteran's representative submitted new evidence, but waived initial agency of original jurisdiction (AOJ) review of such evidence in July 2015.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

Migraine headaches did not begin during service and are not related to service in any other way, and are not caused or aggravated by PTSD, tinnitus, or any other service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches, to include as due to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided by letter dated in June 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his migraine headaches in November 2012, and a medical report was obtained from a Veterans Health Administration (VHA) physician in April 2015, who reviewed the November 2012 examination report and the entire record.  This examination and April 2015 report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in  providing a September 2012 development letter to the Veteran and associating all obtained treatment records with the claims file, and in obtaining the November 2012 VA examination report, in the context of the association of the April 2015 VHA report, the AOJ substantially complied with the Board's September 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his August 2009 substantive appeal and November 2011 testimony before the Board, the Veteran primarily contends that his headaches are the result of his service-connected disabilities of posttraumatic stress disorder (PTSD) and tinnitus.

In this case, the Veteran's service connection claim must be denied.

Initially, while the record reflects a current migraine headache disorder, it does not reflect that any such disorder began in service or is otherwise directly related to any in-service event.  

Service treatment records reflect no findings or complaints related to migraine headaches.  The earliest record of treatment for migraine headaches is a September 1996 private treatment record.  Also, during his November 2011 Board hearing, the Veteran was specifically asked twice if he had had problems with migraine headaches on active duty, and both times he testified that he had not; rather, he testified that he did not specifically recall when his headaches began, but that it was probably about 20 years before, in approximately 1991.  

The Board notes that, during September 1996 private treatment, the Veteran reported that he had "had headaches probably since his 20's."  However, this report conflicts with the Veteran's November 2011 testimony that his migraine headaches began in about 1991.  Moreover, even assuming the credibility of the Veteran's September 1996 report, again, service treatment records do not reflect that migraine headaches began during service, and the Veteran stated twice during his November 2011 Board hearing that his headache condition did not begin during service.

Also, while the Veteran reported during a November 2012 VA examination that his headaches first began when he came back from overseas in 1973, even though he did not know that they were migraine headaches at the time, the Board does not find the statement to be credible, as it directly contradicts the statements given by the Veteran during his November 2011 Board hearing testimony as to the approximate onset date of his headaches.

Also, the record does not reflect, and the Veteran has not identified, any other in-service injury, disease or event to which a current migraine headache disorder might be linked.

Regarding the Veteran's assertions that his headaches are the result of his service-connected disabilities of PTSD and tinnitus, the only competent and probative opinion as to any link between such disorders, or any link between the Veteran's current migraine headaches and service generally, is the April 2015 opinion of a VHA examiner.  The VHA examiner opined that it was less likely than not that the Veteran's migraine headaches were related to active duty service.  The examiner noted that the Veteran began receiving treatment for migraines in 1996 and indicated at that time that he had been having headaches since his early 20s, but that the examiner could not find any references to headaches during service.  The examiner stated that headaches commonly began in the early 20s, and that the timing of any such onset did not prove any causal relationship to military service.  The examiner further stated that there was no record of significant head trauma during service or other event that would appear to be related to the development of migraine headaches, and that noise exposure was not known to significantly contribute to the development of migraine headaches.  

The examiner further opined that it was less likely than not that the Veteran's migraine headaches were proximately due to, the result of, or had been aggravated by his service-connected PTSD and/or tinnitus.  The examiner stated that migraine headaches most often had a genetic basis and that, although migraines were more likely to occur in individuals with PTSD, no relationship could be proven in this case.  The examiner explained that there was no documentation in the record that the Veteran sought evaluation for migraine headaches until more than 20 years after service ended.  

The Board finds the April 2015 VHA examiner's report to be highly probative in this case.  The examiner was a Chief of Neurology, who reviewed the entire record, including a November 2012 VA examination report in connection with the Veteran's migraine headaches.  Also, the bases of the examiner's rationales are consistent with the record, including his review of the service and post-service treatment records.  In this regard, the examiner acknowledged the Veteran's November 1996 report of having headaches since his 20s, but nonetheless determined that such report, while plausible given that headaches commonly begin in the 20s, did not reflect any relationship to service, pointing to the service treatment records and lack of headaches or events potentially leading to a headache condition.

The examiner further acknowledged that migraines were more likely to occur in individuals with PTSD, but nonetheless determined that PTSD was unlikely to be a causal or aggravating factor of the Veteran's migraines in this case.  In this regard, the Board notes that the extensive private medical records of treatment for the Veteran's headaches, dated from September 1996 to June 2012, do not relate such headaches to any PTSD or PTSD-related symptoms, and the Veteran, in reporting the onsets of headaches, did not relate any such onset to PTSD-related symptomatology; such records consistently contain assessments of common migraines, well-controlled by Imitrex.

Moreover, there is no competent and probative evidence contradicting the VA examiner's opinion, and the Veteran has not identified any; rather, during his November 2011 Board hearing, he testified that no doctor had ever discussed with him the possibility that his PTSD or tinnitus caused his headaches.  While the Veteran has asserted a nexus between his migraine headaches and his PTSD and tinnitus, he is not competent make any such medical determination.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board notes the Veteran's representative's arguments in a January 2015 informal hearing presentation, with attached medical articles discussing the relationship between PTSD and headaches.  Such records reflect that increased anxiety or emotional arousal resulting from PTSD might cause a number of symptoms, including headaches; that migraine headaches may be triggered by emotional or physical stress, in addition to other factors; that PTSD is associated with chronic headaches; and that individuals with PTSD were more likely to report a history of certain conditions, including migraine headaches.  

However, again the April 2015 VHA examiner explicitly acknowledged that migraines were more likely to occur in individuals with PTSD, but nonetheless determined that PTSD was unlikely to be a causal or aggravating factor of the Veteran's migraines in his particular case.  Again, neither the Veteran nor his representative has identified any contrary medical evidence pertaining specifically to the Veteran's case, and the Veteran has testified that no medical professional has made any connection between PTSD and his headaches.  Also, again, the Veteran's migraines have been diagnosed and treated as common migraines, and there has been no suggestion by a medical professional that such migraine headaches are the result of any psychiatric disorder or tinnitus.  Also, in this regard, no relationship of the Veteran's migraine headaches to stress was noted by Veteran or his treating medical professionals in his more than 15 years of treatment records.

Therefore, the evidence weighs against a finding that migraine headaches began during service or are related to service in any other way, or are caused or aggravated by PTSD, tinnitus, or any other service-connected disability.  Accordingly, service connection for migraine headaches must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for migraine headaches is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


